Case: 3:70-cv-00036-GHD-DAS Doc #: 110 Filed: 10/28/19 1 of 1 PagelD #: 1742

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
UNITED STATES OF AMERICA PLAINTIFF
v. CIVIL ACTION NO. 3:70-cv-00036-GHD-DAS
WEBSTER COUNTY SCHOOL DISTRICT; et al. DEFENDANTS

ORDER GRANTING JOINT MOTION FOR UNITARY STATUS

Presently before the Court is the parties’ Joint Motion for Unitary Status. Upon due
consideration of the motion, supporting brief, and the full record in this case, it is Court’s opinion
that the motion should be granted and this matter dismissed.

THEREFORE, it is hereby ORDERED that the parties’ Joint Motion for Unitary Status
[106, 107, 108] is GRANTED, the Defendant Webster County School District is DECLARED |
fully unitary, all prior injunctions in this case are DISSOLVED, jurisdiction is TERMINATED,
this matter is DISMISSED, and this case is; CLOSED.

—

SO ORDERED, this, neo’ ay of October, 2019.

de W Veto

SENIOR U.S. DISTRICT JUDGE

 
